 1   Brian Boynton                                                Honorable Whitman L. Holt
     Acting Assistant Attorney General                                           Chapter 11
 2   William D. Hyslop
 3
     United States Attorney
     Brian M. Donovan
 4   Assistant United States Attorney
     Post Office Box 1494
 5   Spokane, WA 99210-1494
     Telephone: (509) 353-2767
 6

 7   Ruth A. Harvey
     Margaret M. Newell
 8   Marissa D. Embola
     Trial Attorney
 9   U.S. Department of Justice, Civil Division
10
     PO Box 875
     Ben Franklin Station
11   Washington, District of Columbia 20044
     Telephone: (202) 532-3172
12   Marissa.embola@usdoj.gov
     Attorneys for the United States
13

14
                        UNITED STATES BANKRUPTCY COURT
15                   FOR THE EASTERN DISTRICT OF WASHINGTON
16    In re:
17
      KING MOUNTAIN TOBACCO                            Case No. 20-01808
18    COMPANY, INC.,
                                                       UNITED STATES’ OBJECTION
19                                                     TO DISCLOSURE STATEMENT
                                  Debtor.
20

21

22   United States’ Objection to Disclosure Statement - 1 U.S. Department of Justice – Civil Division
     20-01808                                                    P.O. Box 875, Ben Franklin Station
23                                                                     Washington, DC 20044-0875
                                                                                     (202) 532-3172



     20-01808-WLH11        Doc 174    Filed 02/03/21     Entered 02/03/21 19:19:26       Pg 1 of 11
 1           The United States of America on behalf of the United States Department of
 2   Agriculture (“USDA”), Food and Drug Administration (“FDA”), Small Business
 3
     Administration (“SBA”), and Bureau of Indian Affairs (“BIA”) respectfully
 4
     submits its objection to Debtor’s Disclosure Statement For Debtor’s Plan of
 5
     Reorganization (“Disclosure Statement”) (ECF No. 155).
 6

 7

 8                                PRELIMINARY STATEMENT
 9           The Disclosure Statement lacks adequate information to allow a hypothetical
10
     investor to make an informed judgment about the plan as described below. The
11
     United States has raised its concerns about the Disclosure Statement with Debtor’s
12
     counsel, and the parties are in negotiations regarding the Disclosure Statement and
13

14   Debtor’s Plan of Reorganization (“Plan”) (ECF No. 156). Debtor’s counsel has

15   indicated Debtor’s intent to circulate and file an amended disclosure statement and
16   plan of reorganization, but the United States had not received these amendments.
17
     In an abundance of caution, the United States files this objection to preserve its
18
     opposition to the operative Disclosure Statement. 1
19

20
     1
         Debtor’s counsel agreed to extend the United States’ deadline to object through
21
     today, February 3, 2021.
22   United States’ Objection to Disclosure Statement - 2 U.S. Department of Justice – Civil Division
     20-01808                                                    P.O. Box 875, Ben Franklin Station
23                                                                     Washington, DC 20044-0875
                                                                                     (202) 532-3172



     20-01808-WLH11        Doc 174    Filed 02/03/21     Entered 02/03/21 19:19:26       Pg 2 of 11
 1           The United States reserves the right to raise additional objections to any
 2   amended disclosure statement or plan filed or circulated in the future.
 3

 4
                                  RELEVANT BACKGROUND 2
 5
             As a tobacco manufacturer, Debtor is subject to an overlapping web of
 6

 7   federal and state regulation. In 2014, the United States sued Debtor on behalf of

 8   the Commodity Credit Corporation (“CCC”) to recover unpaid assessments owed
 9   under the Fair and Equitable Tobacco Reform Act of 2004 (“FETRA”), 7 U.S.C.
10
     §§ 518-519a.3 The United States District Court for the Eastern District of
11
     Washington ultimately entered judgment for the United States in the amount of
12

13   2
         The Disclosure Statement does not present specific concerns for BIA, apart from
14   its lack of adequate information concerning Debtor’s financial condition and
     projections; therefore, a relevant background of BIA’s involvement in the case is
15
     omitted.
16   3
         FETRA assessments were part of a statutory scheme to help domestic tobacco
17   farmers transition from a pre-existing tobacco subsidy program to a free market. In
18   re Sandia Tobacco Manufacturers, Inc., No. 16-12335-j11, 2018 WL 4964295 at
19   *1-3 (Bankr. D.N.M. Oct. 12, 2018). FETRA assessments were collected from
     tobacco manufacturers and importers and held in a trust fund within the CCC from
20
     which transition payments were made to tobacco farmers. Id. The FETRA
21
     assessments covered fiscal years 2005 through 2014. Id.
22   United States’ Objection to Disclosure Statement - 3 U.S. Department of Justice – Civil Division
     20-01808                                                    P.O. Box 875, Ben Franklin Station
23                                                                     Washington, DC 20044-0875
                                                                                     (202) 532-3172



     20-01808-WLH11        Doc 174    Filed 02/03/21     Entered 02/03/21 19:19:26       Pg 3 of 11
 1   $6,425,683.23 plus interest that accrued since August 16, 2016. 4 In September
 2   2018, Debtor and USDA entered into a repayment plan covering $6,363,519.66,
 3
     the outstanding balance of the District Court judgment at that time. The balance as
 4
     of the petition date is $5,289,418.88.5 See ECF No. 156 at 12-13.
 5
             Earlier that same year, Debtor entered into a repayment agreement with the
 6

 7   FDA covering unpaid tobacco user fees owed from 2011 through 2015. See 20-

 8   01808 Bankr. Claims Register Claim No. 12 (Jan. 28, 2021); ECF No. 156 at 13.
 9   The Family Smoking Prevention and Tobacco Control Act or 2009 (“Tobacco
10
     Control Act”) gives authority to the FDA to regulate the manufacture, distribution,
11
     and marketing of tobacco products. 21 U.S.C. § 387 et seq. The Tobacco Control
12
     Act directs the FDA to assess user fees against tobacco manufacturers and
13

14   importers based in part on the manufacturer or importer’s percentage market share

15   in a particular tobacco class. 21 U.S.C. § 387s.
16           In April 2020, Debtor applied for and received a Paycheck Protection
17
     Program (“PPP”) loan for $814,447.00. ECF No. 155 at 13. The Paycheck
18
     4
19       The judgment can be found at ECF No. 67 in United States v. King Mountain
     Tobacco Co., Inc., No. 14-cv-3162.
20
     5
         USDA’s proof of claim is forthcoming. The United States proffers these
21
     statements upon information and belief.
22   United States’ Objection to Disclosure Statement - 4 U.S. Department of Justice – Civil Division
     20-01808                                                    P.O. Box 875, Ben Franklin Station
23                                                                     Washington, DC 20044-0875
                                                                                     (202) 532-3172



     20-01808-WLH11        Doc 174    Filed 02/03/21     Entered 02/03/21 19:19:26       Pg 4 of 11
 1   Protection Program was established in March 2020 as part of the Coronavirus Aid,
 2   Relief, and Economic Security Act (“CARES Act”). 15 U.S.C. § 636. Through the
 3
     CARES Act, Congress provided for forgiveness of up to one-hundred percent of
 4
     PPP loans made to eligible borrowers under the Act who use the loan proceeds for
 5
     certain covered expenses. See Treasury Interim Final Rules (“IFR”), 13 C.F.R. 120
 6

 7   (Oct. 19, 2020).6. PPP loan forgiveness is a multi-step process: the borrower

 8   completes a loan forgiveness application, the lender reviews the application and
 9   issues a determination to the SBA, and then the SBA makes a final determination
10
     on whether to remit payment to the lender or take other action. See IFR, 13 C.F.R.
11
     120. If some or all of the PPP loan is not forgiven, the debtor must repay the
12
     lender. Debtor contends that it has applied for forgiveness of its PPP loan. ECF
13

14   No. 155 at 13. Unless and until the loan is forgiven, Heritage Bank has a general

15   unsecured claim.
16

17   6
         The United States Treasury Department posted updated Interim Final Rules on
18   January 19, 2021. The updated IFR has not yet been added to the Federal Register.
19   It is accessible at https://home.treasury.gov/system/files/136/PPP--IFR--Loan-
     Forgiveness-Requirements-Loan-Review-Procedures-Amended-Economic-Aid-
20
     Act-1192021.pdf.
21

22   United States’ Objection to Disclosure Statement - 5 U.S. Department of Justice – Civil Division
     20-01808                                                    P.O. Box 875, Ben Franklin Station
23                                                                     Washington, DC 20044-0875
                                                                                     (202) 532-3172



     20-01808-WLH11        Doc 174    Filed 02/03/21     Entered 02/03/21 19:19:26       Pg 5 of 11
 1                                          ARGUMENT
 2          “The purpose of a disclosure statement is to give all creditors a source of
 3
     information which allows them to make an informed choice regarding the approval
 4
     or rejection of a plan.” Duff v. United States Tr. (In re Cal. Fid.), 198 B.R. 567,
 5
     571 (B.A.P. 9th Cir. 1996). A disclosure statement must provide adequate
 6

 7   information, which is defined as “information of a kind, and in sufficient detail, as

 8   far as is reasonably practicable . . . that would enable a hypothetical investor of the
 9   relevant class to make an informed judgment about the plan.” 11 U.S.C. §
10
     1125(a)(1) (defining “adequate information”). When evaluating whether a
11
     disclosure statement contains adequate information, “the court shall consider the
12
     complexity of the case, the benefit of additional information to creditors and other
13

14   parties in interest, and the cost of providing additional information.” Id.

15          Here, the Disclosure Statement (1) misstates the amount of the FDA and
16   USDA’s claims (and contradicts the amounts stated in the plan), (2) fails to inform
17
     creditors that any forgiveness of Debtor’s PPP loan is ultimately determined by the
18
     SBA, and (3) lacks adequate information concerning Debtor’s financial condition
19
     and the assumptions underlying its 5-year projections. Without this information,
20

21   creditors are not equipped to make an informed judgment on the Plan.

22   United States’ Objection to Disclosure Statement - 6 U.S. Department of Justice – Civil Division
     20-01808                                                    P.O. Box 875, Ben Franklin Station
23                                                                     Washington, DC 20044-0875
                                                                                     (202) 532-3172



     20-01808-WLH11        Doc 174    Filed 02/03/21     Entered 02/03/21 19:19:26       Pg 6 of 11
 1      1. The Disclosure Statement Fails To Accurately State the Amount of the
           FDA and USDA Claims
 2

 3
            The Disclosure Statement misstates the amount of FDA and USDA’s claims

 4   based on the repayment agreements each agency entered into with Debtor prior to

 5   bankruptcy; therefore, it fails to provide adequate information to creditors. In
 6
     Article III Section B.3, the FDA and USDA’s claims are both listed as
 7
     $2,520,567.98, the same amount listed as being owed to the State of South
 8
     Carolina. ECF No. 155 at 12. In fact, FDA and USDA’s claims are each larger than
 9

10   the listed amounts, with the USDA’s claim being over twice as large. Additionally,

11   the inaccurate claim amounts in the Disclosure Statement contradict the claim

12   amounts stated in the Plan. Compare Id. with ECF No. 156 at 13. These errors and
13
     contradictions impede creditors’ ability to make an informed judgment about
14
     whether to accept or reject the plan.
15
        2. The Disclosure Statement Fails to Inform Creditors that PPP Loan
16         Forgiveness is Ultimately Determined by the SBA
17
            The Disclosure Statement fails to inform creditors that Heritage Bank has a
18
     general unsecured claim for the amount of the PPP loan unless or until the loan is
19
     forgiven pursuant to the CARES Act and implementing regulations, policies and
20

21   procedures.

22   United States’ Objection to Disclosure Statement - 7 U.S. Department of Justice – Civil Division
     20-01808                                                    P.O. Box 875, Ben Franklin Station
23                                                                     Washington, DC 20044-0875
                                                                                     (202) 532-3172



     20-01808-WLH11        Doc 174    Filed 02/03/21     Entered 02/03/21 19:19:26       Pg 7 of 11
 1          Article III Section B.6 of the Disclosure Statement states that “Debtor has
 2   applied for forgiveness of the [PPP] loan and anticipates that it will be forgiven in
 3
     its entirety by the SBA.” ECF No. 155 at 13. Presuming that Debtor’s PPP loan
 4
     will be forgiven, Debtor’s Plan of Reorganization excludes SBA from receiving
 5
     any distributions based on the loan. See ECF No. 156 at 15. Creditors should be
 6

 7   informed that forgiveness of the PPP loan (over $800,000.00) is not assured and

 8   that Heritage Bank may enforce any unforgiven loan amounts against Debtor.
 9   Moreover, the Plan should provide for potential distributions to Heritage Bank as a
10
     general unsecured creditor instead of unilaterally extinguishing its claim.
11

12
        3. The Disclosure Statement Lacks Adequate Information Concerning
13
           Debtor’s Financial Condition and Financial Projections
14
            The Disclosure Statement lacks adequate information into Debtor’s financial
15
     condition and financial projections to allow creditors to reasonably assess the
16

17   feasibility of the Plan. First, the liquidation analysis in Article VII of the

18   Disclosure Statement fails to include the liquidation value of Debtor’s assets,

19   including its affiliate receivables, which hinders the United States’ ability to
20
     determine whether it would recover more under the Plan than it would in a Chapter
21

22   United States’ Objection to Disclosure Statement - 8 U.S. Department of Justice – Civil Division
     20-01808                                                    P.O. Box 875, Ben Franklin Station
23                                                                     Washington, DC 20044-0875
                                                                                     (202) 532-3172



     20-01808-WLH11        Doc 174    Filed 02/03/21     Entered 02/03/21 19:19:26       Pg 8 of 11
 1   7 liquidation. See 11 U.S.C. § 1129(a)(7) (requiring for confirmation of a plan that
 2   each impaired class either accept the plan or receive at least as much under the plan
 3
     as it would receive if the debtor were liquidated).
 4
              Second, Debtor has not detailed the assumptions it used to create its 5-year
 5
     projections nor included financial statements covering the year 2020. The
 6

 7   Disclosure Statement states in Article IX Section C: “Projections are based upon a

 8   number of significant assumptions including, but not limited to recent historical
 9   operating results and the terms of the plan . . . Important factors that could cause
10
     actual results to differ materially to those in the projections include, but are not
11
     limited to, the accuracy of the data that form the basis for the projections.” ECF
12
     No. 155 at 21-22 (emphasis added). Debtor does not otherwise identify these
13

14   assumptions, even though it specifies that they are significant to its projections.

15   Nor does Debtor provide its financial statements for 2020, even though it specifies
16   that its projections are based in part on recent historical operating results. 7 Since
17
     Debtor proposes to fund the unsecured creditors’ distributions primarily from its
18
     business operations, and the available financial statements suggest Debtor operates
19
     7
         Neither does Debtor attest to the accuracy of the data it used to create the
20
     projections, presumably its own data, even after stating that the accuracy of the
21
     data could cause reality to materially differ from the projections.
22   United States’ Objection to Disclosure Statement - 9 U.S. Department of Justice – Civil Division
     20-01808                                                    P.O. Box 875, Ben Franklin Station
23                                                                     Washington, DC 20044-0875
                                                                                     (202) 532-3172



     20-01808-WLH11        Doc 174    Filed 02/03/21     Entered 02/03/21 19:19:26       Pg 9 of 11
 1   with narrow margins, it is important that the United States see a full picture of
 2   Debtor’s current financial condition. The United States is unable to reasonably
 3
     assess the feasibility of Debtor’s plan without this information.
 4
            WHEREFORE, the United States respectfully requests that the Court deny
 5
     approval of the Disclosure Statement.
 6

 7

 8   Dated: February 3, 2021                     BRIAN BOYNTON
                                                 Acting Assistant Attorney General
 9

10                                               BRIAN M. DONOVAN
                                                 Assistant United States Attorney
11                                               Eastern District of Washington

12                                               /s/ Marissa D. Embola
                                                 RUTH A. HARVEY
13
                                                 MARGERET NEWELL
14                                               MARISSA D. EMBOLA (MI Bar No.
                                                 P82568)
15                                               U.S. Department of Justice
                                                 Civil Division
16                                               Commercial Litigation Branch
17
                                                 P.O. Box 875
                                                 Ben Franklin Station
18                                               Washington, DC 20044-0875
                                                 Telephone: (202) 532-3172
19                                               E-mail: marissa.embola@usdoj.gov
20
                                                 Attorneys for the United States of
21                                               America

22   United States’ Objection to Disclosure Statement - 10 U.S. Department of Justice – Civil Division
     20-01808                                                     P.O. Box 875, Ben Franklin Station
23                                                                      Washington, DC 20044-0875
                                                                                      (202) 532-3172



     20-01808-WLH11       Doc 174     Filed 02/03/21    Entered 02/03/21 19:19:26        Pg 10 of 11
 1

 2

 3                                CERTIFICATE OF SERVICE

 4          I HEREBY CERTIFY that, on February 3, 2021, the United States’
     Objection to Disclosure Statement, together with this certificate of service were
 5   filed and served pursuant to the bankruptcy court’s ECF system as to ECF filers.
 6
     Dated: February 3, 2021
 7
                                                 /s/ Marissa D. Embola
 8                                               MARISSA D. EMBOLA
 9

10

11

12

13

14

15

16

17

18

19

20

21

22   United States’ Objection to Disclosure Statement - 11 U.S. Department of Justice – Civil Division
     20-01808                                                     P.O. Box 875, Ben Franklin Station
23                                                                      Washington, DC 20044-0875
                                                                                      (202) 532-3172



     20-01808-WLH11       Doc 174     Filed 02/03/21    Entered 02/03/21 19:19:26        Pg 11 of 11
